

116 HR 6108 IH: Telework Metrics and Cost Savings Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6108IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Connolly (for himself, Mr. Sarbanes, and Ms. Wexton) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to improve Federal agency teleworking programs, and for other purposes.1.Short titleThis Act may be cited as the Telework Metrics and Cost Savings Act.2.Improvements to Federal agency teleworking programs(a)Definition of teleworkSection 6501(3) of title 5, United States Code, is amended by inserting after performs the following: (on a periodic or full-time basis).(b)Telework participation goalsChapter 65 of title 5, United States Code, is amended as follows:(1)In section 6502—(A)in subsection (b)—(i)in paragraph (4), by striking and at the end;(ii)in paragraph (5), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(6)include annual goals for increasing the percent of employees of the executive agency participating in teleworking—(A)three or more days per pay period;(B)one or 2 days per pay period;(C)once per month; and(D)on an occasional, episodic, or short-term basis; and(7)include methods for collecting data on, setting goals for, and reporting costs savings to the executive agency achieved through teleworking, consistent with the guidance developed under section 2(c) of the Telework Metrics and Cost Savings Act.; and(B)by adding at the end the following:(d)Notification for reduction in teleworking participationNot later than 30 days before the date that an executive agency implements or modifies a teleworking plan that would reduce the percentage of employees at the agency who telework, the head of the executive agency shall provide written notification, including a justification for the reduction in telework participation and a description of how the agency will pay for any increased costs resulting from that reduction, to—(1)the Director of the Office of Personnel Management;(2)the Committee on Oversight and Reform of the House of Representatives; and(3)the Committee on Homeland Security and Governmental Affairs of the Senate.(e)Prohibition on agency-Wide limits on teleworkingAn agency may not prohibit any delineated period of teleworking participation for all employees of the agency, including the periods described in subparagraphs (A) through (D) of subsection (b)(6). The agency shall make any teleworking determination with respect to an employee or group of employees at the agency on a case-by-case basis..(2)In section 6506(b)(2)—(A)in subparagraph (F)(vi), by striking and at the end;(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(H)agency cost savings achieved through teleworking, consistent with the guidance developed under section 2(c) of the Telework Metrics and Cost Savings Act; and(I)a detailed explanation of a plan to increase the Government-wide teleworking participation rate above such rate applicable to fiscal year 2016, including agency-level plans to maintain or improve such rate for each of the teleworking frequency categories listed under subparagraph (A)(iii)..(c)GuidanceNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Personnel Management, in collaboration with the Chief Human Capital Officer Council, shall establish uniform guidance for agencies on how to collect data on, set goals for, and report cost savings achieved through, teleworking. Such guidance shall account for cost savings related to travel, energy use, and real estate.(d)Technical correctionSection 6506(b)(1) of title 5, United States Code, is amended by striking with Chief and inserting with the Chief.